                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 1 of 31


                                          1   Jesse J. Maddox, Bar No. 219091
                                              jmaddox@lcwlegal.com
                                          2   David A. Urban, Bar No. 159633
                                              durban@lcwlegal.com
                                          3   Chelsea M. Desmond, Bar No. 320713
                                              cdesmond@lcwlegal.com
                                          4   LIEBERT CASSIDY WHITMORE
                                              A Professional Law Corporation
                                          5   6033 West Century Boulevard, 5th Floor
                                              Los Angeles, California 90045
                                          6   Telephone: 310.981.2000
                                              Facsimile: 310.337.0837
                                          7
                                              Attorneys for Defendant CHRISTOPHER W. HINE,
                                          8   General Counsel of the Kern Community College District,
                                              in his individual and official capacities; THOMAS J.
                                          9   BURKE, Chancellor of the Kern Community College
                                              District, in his individual and official capacities
                                         10

                                         11
                                                                          UNITED STATES DISTRICT COURT
6033 West Century Boulevard, 5th Floor




                                         12
                                                                     EASTERN DISTRICT OF CALIFORNIA - FRESNO
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13
                                              MATTHEW GARRETT, PH.D.,                  Case No.: 1:21-cv-00845-DAD-JLT
                                         14   an individual; and PROFESSOR
                                              ERIN MILLER, an individual,              Complaint Filed: May 25, 2021
                                         15
                                                                       Plaintiffs,     DEFENDANTS’ NOTICE OF SPECIAL
                                         16                                            MOTION AND SPECIAL MOTION TO
                                                       v.                              STRIKE PLAINTIFFS’ COMPLAINT
                                         17                                            PURSUANT TO ANTI-SLAPP
                                              CHRISTOPHER W. HINE,                     STATUTE, CALIFORNIA CODE OF
                                         18   General Counsel of the Kern              CIVIL PROCEDURE § 425.16;
                                              Community College District, in his       MEMORANDUM OF POINTS AND
                                         19   individual and official capacities;      AUTHORITIES; AND REQUEST FOR
                                              THOMAS J. BURKE, Chancellor              ATTORNEYS’ FEES
                                         20   of the Kern Community College
                                              District, in his individual and          Date:      September 21, 2021
                                         21   official capacities; and DOES 1          Time:      9:30 a.m.
                                              through 50, inclusive,                   Courtroom: J
                                         22
                                                                       Defendants.     [Filed concurrently with Declaration of
                                         23                                            Christopher W. Hine]
                                         24

                                         25
                                         26

                                         27

                                         28
                                                                                         1
                                                     DEFENDANTS’ NOTICE OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE PLAINTIFFS’
                                                                                       COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 2 of 31


                                          1            TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
                                          2            PLEASE TAKE NOTICE THAT on September 21, 2021, at 9:30 a.m., or as
                                          3   soon thereafter as the matter may be heard in Courtroom 5 of the above-entitled
                                          4   Court, located at 2500 Tulare Street in Fresno, California, Defendants Christopher
                                          5   Hine (“Hine”) and Thomas Burke (“Burke”) (“Defendants”) will move this Court
                                          6   pursuant to Code of Civil Procedure section 425.16 to strike Plaintiffs Matthew
                                          7   Garrett and Erin Miller’s second cause of action for breach of contract, third cause
                                          8   of action for breach of implied covenant of good faith and fair dealing, fourth cause
                                          9   of action for negligence, and fifth cause of action for intentional infliction of
                                         10   emotional distress.
                                         11            Defendants’ motion is made on the grounds that: (1) the claims for relief set
6033 West Century Boulevard, 5th Floor




                                         12   forth in the Complaint arise from protected activity under the anti-SLAPP statute,
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   Cal. Civ. Proc. Code, § 425.16(e)(1)-(4); and (2) Plaintiffs cannot establish a
                                         14   probability of prevailing on any of the claims for relief at issue by this Motion. Id.,
                                         15   § 425.16(b)(1In addition, pursuant to Code of Civil Procedure section 425.16(c),
                                         16   Defendants request that this Court award them attorneys’ fees and costs for the
                                         17   litigation of this Motion.
                                         18            This Motion is based on this Notice of Motion and Motion, the supporting
                                         19   Memorandum of Points and Authorities, the accompanying declaration of
                                         20   Christopher Hine, all pleadings, papers, and records on file herein, and any such
                                         21   further matters or evidence that may be presented at or before the hearing. 1
                                         22

                                         23
                                              1
                                         24     Anti-SLAPP motions are considered exempt from meet-and-confer requirements.
                                              Trinity Risk Mgmt., LLC v. Simplified Lab. Staffing Sols., Inc., 59 Cal.App.5th 995,
                                         25   1008 (2021) (“[S]ection 425.16 does not require that the parties meet and confer
                                              before filing an Anti-SLAPP motion.”). Indeed, if a defendant must meet-and-
                                         26   confer prior to filing an Anti-SLAPP motion, this undermines and contravenes the
                                              public policy behind section 425.16 by allowing a plaintiff to file a SLAPP and
                                         27   then attempt to avoid the consequences by immediately withdrawing offending
                                              claims when confronted with a meet-and-confer request and a potential section
                                         28   425.16 motion.
                                                                                             2
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 3 of 31


                                          1   Dated: August 12, 2021                             LIEBERT CASSIDY WHITMORE
                                          2

                                          3
                                                                                          By:          /s/ David A. Urban
                                          4                                                           Jesse J. Maddox
                                                                                                      David A. Urban
                                          5                                                           Chelsea M. Desmond
                                                                                                      Attorneys for Defendant
                                          6                                                           CHRISTOPHER W. HINE,
                                                                                                      General Counsel of the Kern
                                          7                                                           Community College District, in
                                                                                                      his individual and official
                                          8                                                           capacities; THOMAS J. BURKE,
                                                                                                      Chancellor of the Kern
                                          9                                                           Community College District, in
                                                                                                      his individual and official
                                         10                                                           capacities
                                         11
6033 West Century Boulevard, 5th Floor




                                         12
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25
                                         26

                                         27

                                         28
                                                                                             3
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 4 of 31


                                          1                                           TABLE OF CONTENTS
                                          2                                                                                                                       Page
                                          3   I.       INTRODUCTION ........................................................................................... 9
                                          4   II.      FACTUAL BACKGROUND ....................................................................... 10
                                          5   III.     LEGAL ARGUMENT .................................................................................. 13
                                          6            A.       FEDERAL COURT PERMITS ANTI-SLAPP MOTIONS
                                                                BROUGHT PURSUANT TO STATE LAW ..................................... 13
                                          7
                                                       B.       THE LEGAL FRAMEWORK OF THE ANTI-SLAPP
                                          8                     STATUTE ........................................................................................... 13
                                          9                     1.       Anti-SLAPP Statute Protects Rights to Free Speech
                                                                         on Public Issues ........................................................................ 13
                                         10
                                                                2.       In the First Step, the Anti-SLAPP Protection is
                                         11                              Broadly Construed .................................................................... 14
6033 West Century Boulevard, 5th Floor




                                         12                     3.       In the Second Step, a Failure of Proof Can Preclude
   A Professional Law Corporation




                                                                         a Plaintiff from Showing a “Probability” of
    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13                              Prevailing .................................................................................. 15
                                         14            C.       THE ANTI-SLAPP STATUTE PROTECTS
                                                                DEFENDANTS’ STATEMENTS AND CONDUCT,
                                         15                     WHICH WERE MADE PURSUANT TO AN OFFICIAL
                                                                PROCEEDING AUTHORIZED BY LAW........................................ 16
                                         16
                                                       D.       PLAINTIFFS CANNOT SHOW A “PROBABILITY”
                                         17                     OF PREVAILING ON THEIR STATE LAW CLAIMS ................... 18
                                         18                     1.       Defendants Cannot be Sued in Their Personal or
                                                                         Individual Capacity for Their Conduct During
                                         19                              Personnel Actions ..................................................................... 19
                                         20                     2.       Defendants are Immune from Plaintiffs’ Claims ..................... 20
                                         21                              a.       Defendants are Immune from Plaintiffs’
                                                                                  Claims Pursuant to Government Code
                                         22                                       Section 821.6 .................................................................. 20
                                         23                              b.       Defendants are Immune pursuant to
                                                                                  California Government Code section 820.2 ................... 22
                                         24
                                                                3.       Plaintiffs’ Breach of Contract and Implied
                                         25                              Covenant of Good Faith and Fair Dealing Claims
                                                                         Are Barred for Failure to Exhaust Collective
                                         26                              Bargaining Agreement Remedies ............................................. 23
                                         27

                                         28                                                               4
                                                     DEFENDANTS’ NOTICE OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE PLAINTIFFS’
                                                                                       COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 5 of 31


                                          1                             a.       Plaintiffs Cannot Establish a Probability of
                                                                                 Prevailing on Their Breach of Contract
                                          2                                      Claim .............................................................................. 24
                                          3                             b.       Plaintiffs Cannot Establish a Probability of
                                                                                 Prevailing on Their Breach of Implied
                                          4                                      Covenant of Good Faith and Fair Dealing
                                                                                 Claim .............................................................................. 25
                                          5
                                                                4.      Plaintiffs Cannot Establish a Probability of
                                          6                             Prevailing on Their Negligence Claim ..................................... 26
                                          7                     5.      Plaintiffs Cannot Establish a Probability of
                                                                        Prevailing on Their Intentional Infliction of
                                          8                             Emotional Distress Claim ......................................................... 27
                                          9                             a.       Plaintiffs Must Pursue Their Intentional
                                                                                 Infliction of Emotional Distress Claim with a
                                         10                                      Workers’ Compensation Claim ...................................... 27
                                         11                             b.       Plaintiffs Cannot Establish the Requisite
                                                                                 Elements for Their Intentional Infliction of
6033 West Century Boulevard, 5th Floor




                                         12                                      Emotional Distress Claim............................................... 28
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   IV.      REQUEST FOR ATTORNEY’S FEES........................................................ 30
                                         14   V.       CONCLUSION ............................................................................................. 30
                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25
                                         26

                                         27

                                         28                                                              5
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 6 of 31


                                          1                                               Table of Authorities
                                          2                                                                                                               Page(s)
                                          3   Cases
                                          4   Agarwal v. Johnson
                                                25 Cal. 3d 932 (1979) .......................................................................................... 29
                                          5
                                              Ankeny v. Lockheed Missiles & Space Co.
                                          6     88 Cal. App. 3d 531 (1979) ................................................................................. 27
                                          7   Bonni v. St. Joseph Health Sys.
                                                2021 WL 3201090 (Cal. July 29, 2021) .............................................................. 15
                                          8
                                              Charles J. Rounds Co. v. Joint Council of Teamsters No. 42,
                                          9     4 Cal. 3d 888 (1971) ............................................................................................ 23
                                         10   City of Cotati v. Cashman
                                                 29 Cal.4th 69 (2002) ............................................................................................ 14
                                         11
                                              Cochran v. Cochran
6033 West Century Boulevard, 5th Floor




                                         12     65 Cal. App. 4th 488 (1998) ................................................................................ 28
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   Cole v. Fair Oaks Fire Prot. Dist.
                                                43 Cal. 3d 148 (1987) .......................................................................................... 27
                                         14
                                              Cone v. Union Oil Co.
                                         15     129 Cal. App. 2d 558 (1954) ............................................................................... 23
                                         16   Cty. of Los Angeles v. Superior Ct.
                                                 181 Cal. App. 4th 218 (2009) ........................................................................ 20, 21
                                         17
                                              DeJung v. Superior Ct.
                                         18     169 Cal. App. 4th 533 (2008) .............................................................................. 22
                                         19   Duke v. City Coll. of San Francisco
                                                2020 WL 512438 (N.D. Cal. 2020) ..................................................................... 19
                                         20
                                              Garretson v. Post
                                         21     156 Cal. App. 4th 1508 (2007) ............................................................................ 14
                                         22   Gillan v. City of San Marino
                                                  147 Cal. App. 4th 1033 (2007) ........................................................................... 21
                                         23
                                              Hansen v. California Dep’t of Corr. & Rehab.
                                         24     171 Cal. App. 4th 1537 (2008) ........................................................................ 9, 14
                                         25   In re NCAA Student-Athlete Name & Likeness Licensing Litig.,
                                                  724 F.3d 1268 (2013) .................................................................................... 13, 30
                                         26
                                              Jeffra v. California State Lottery
                                         27      39 Cal. App. 5th 471(2019) ................................................................................. 15
                                         28                                                              6
                                                     DEFENDANTS’ NOTICE OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE PLAINTIFFS’
                                                                                       COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 7 of 31


                                          1   Johnson v. State of California
                                                 69 Cal. 2d 782 (1968) .......................................................................................... 22
                                          2
                                              Kibler v. N. Inyo Cty. Loc. Hosp. Dist.,
                                          3      39 Cal. 4th 192 (2006) ........................................................................................... 9
                                          4   Lawrence v. Superior Ct.
                                                21 Cal. App. 5th 513 (2018) .......................................................................... 20, 21
                                          5
                                              Masters v. San Bernardino Cty. Emps. Ret. Assn.
                                          6     32 Cal. App. 4th 30 (1995) .................................................................................. 22
                                          7   Miller v. City of Los Angeles
                                                 169 Cal. App. 4th 1373 (2008) ............................................................................ 15
                                          8
                                              Northon v. Rule
                                          9     637 F.3d 937 (2011) ............................................................................................ 13
                                         10   Orey v. Superior Ct.
                                                213 Cal. App. 4th 1241 (2013) ............................................................................ 26
                                         11
                                              Pasadena Live v. City of Pasadena
6033 West Century Boulevard, 5th Floor




                                         12     114 Cal. App. 4th 1089 (2004) ............................................................................ 25
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   Posner v. Grunwald–Marx, Inc.
                                                56 Cal. 2d 169 (1961) .......................................................................................... 23
                                         14
                                              Racine & Laramie, Ltd. v. Dep’t of Parks & Recreation
                                         15     11 Cal. App. 4th 1026 (1992) .............................................................................. 25
                                         16   Richman v. Hartley
                                                 224 Cal. App. 4th 1182 (2014) ............................................................................ 24
                                         17
                                              Ross v. San Francisco Bay Area Rapid Transit Dist.
                                         18     146 Cal. App. 4th 1507 (2007) ............................................................................ 21
                                         19   Rusheen v. Cohen
                                                37 Cal. 4th 1048 (2006) ....................................................................................... 16
                                         20
                                              Service Employees Internat. Union, Local 1000 v. Department of
                                         21      Personnel Admin.
                                                 142 Cal. App. 4th 866 (2006) .............................................................................. 23
                                         22
                                              Sheppard v. Freeman
                                         23      67 Cal. App. 4th 339 (1998) ................................................................................ 19
                                         24   Thomas v. Fry’s Elecs., Inc.,
                                                400 F.3d 1206 (2005) ............................................................................................ 9
                                         25
                                              Trinity Risk Mgmt., LLC v. Simplified Lab. Staffing Sols.
                                         26       Inc., 59 Cal.App.5th 995 (2021), .......................................................................... 2
                                         27   Verceles v. Los Angeles Unified Sch. Dist.
                                                 63 Cal. App. 5th 776 (2021) ................................................................................ 14
                                         28                                                              7
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 8 of 31


                                          1   White v. Ultramar, Inc.
                                                21 Cal. 4th 563 (1999) ......................................................................................... 29
                                          2
                                              Statutes
                                          3
                                              Civ. Code section 1550 ............................................................................................. 24
                                          4
                                              Civ. Procedure Code section 425.16 .......................................................................... 9
                                          5
                                              Civ. Procedure Code section 425.16(b)(1). ....................................................... passim
                                          6
                                              Civ. Procedure Code section 425.16(c) .................................................................... 30
                                          7
                                              Civ. Procedure Code section 425.16(e)(1) ............................................................... 14
                                          8
                                              Civ. Procedure Code section 425.16(e)(2) ............................................................... 14
                                          9
                                              Civil Procedure Code section 425.16(e)(1)-(4) .......................................................... 2
                                         10
                                              Education Code section 87667 ................................................................................. 12
                                         11
                                              Education Code section 87732 ................................................................................. 12
6033 West Century Boulevard, 5th Floor




                                         12
   A Professional Law Corporation




                                              Gov. Code section 820.2........................................................................................... 22
    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13
                                              Gov. Code section 821.6........................................................................................... 20
                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25
                                         26

                                         27

                                         28                                                              8
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 9 of 31


                                          1

                                          2                     MEMORANDUM OF POINTS AND AUTHORITIES

                                          3
                                              I.       INTRODUCTION

                                          4
                                                       “Code of Civil Procedure section 425.16 sets out a procedure for striking

                                          5
                                              complaints in harassing lawsuits that are commonly known as SLAPP suits

                                          6
                                              (strategic lawsuits against public participation), which are brought to challenge the

                                          7
                                              exercise of constitutionally protected free speech rights.” Kibler v. N. Inyo Cty.

                                          8
                                              Loc. Hosp. Dist., 39 Cal. 4th 192, 196 (2006). Section 425.16 construes such rights

                                          9
                                              broadly, and the anti-SLAPP statute protects defendants’ qualifying conduct in

                                         10
                                              “official proceedings,” including disciplinary investigations of public employees.

                                         11
                                              Hansen v. California Dep’t of Corr. & Rehab., 171 Cal. App. 4th 1537, 1544
                                              (2008). Anti-SLAPP motions pursuant to Civil Procedure Code section 425.16 are
6033 West Century Boulevard, 5th Floor




                                         12
   A Professional Law Corporation

    Los Angeles, California 90045




                                              available in federal court to challenge state law claims for relief. Thomas v. Fry’s
      Liebert Cassidy Whitmore




                                         13

                                         14
                                              Elecs., Inc., 400 F.3d 1206, 1206-07 (9th Cir. 2005).

                                         15
                                                       This lawsuit constitutes a quintessential SLAPP that section 425.16 was

                                         16
                                              designed to prevent. Defendants in this case are the General Counsel of Kern

                                         17
                                              Community College District, Christopher Hine (“Hine”), and the District’s

                                         18
                                              Chancellor at the time of the events in question, Thomas Burke (“Burke”). The

                                         19
                                              lawsuit contends that Hine’s responding to faculty complaints of misconduct by

                                         20
                                              commissioning a third party investigation, and Hine’s writing an Administrative

                                         21
                                              Determination as part of the process, constituted unlawful activity in violation of

                                         22
                                              federal and state law. Plaintiffs allege Burke authorized Hine’s conduct. The

                                         23
                                              lawsuit includes baseless claims that cannot be brought in the employment context

                                         24
                                              against individual managers, including breach of contract, in particular a collective

                                         25
                                              bargaining agreement, and claims such as negligence and intentional infliction of

                                         26
                                              emotional distress that manifestly fail.

                                         27
                                                       In fall of 2019, Bakersfield College History professor Oliver Rosales and

                                         28                                               9
                                                     DEFENDANTS’ NOTICE OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE PLAINTIFFS’
                                                                                       COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 10 of 31


                                          1   English professor Andrew Bond (“Rosales and Bond”) filed complaints against
                                          2   History professors Matthew Garrett (“Garrett”) and Erin Miller (“Miller”)
                                          3   (collectively “Plaintiffs”). The complaints alleged that Plaintiffs had defamed them
                                          4   by asserting at an on-campus talk that Rosales and Bond were involved in
                                          5   unauthorized use of grant funds and public money. Hine, as General Counsel,
                                          6   commissioned a third party investigation, which found no misuse of funds and that
                                          7   Plaintiffs had acted improperly in making the accusations. Hine prepared and
                                          8   issued an Administrative Determination, as required by applicable procedures, and
                                          9   made it available to the parties. No discipline was ever imposed against Plaintiffs.
                                         10            Plaintiffs’ Complaint contains six claims: (1) violation of Plaintiffs’ first
                                         11   amendment right to freedom of speech through retaliation; (2) breach of contract;
6033 West Century Boulevard, 5th Floor




                                         12   (3) breach of the implied covenant of good faith and fair dealing; (4) negligence;
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   (5) intentional infliction of emotional distress; and (6) for a declaratory judgment
                                         14   under 28 U.S.C. § 2201, et seq. Plaintiffs’ state law claims (claims two, three, four,
                                         15   and five) are subject to California’s anti-SLAPP statute. Because all claims at issue
                                         16   in the Complaint attack protected conduct, the anti-SLAPP statute shifts the burden
                                         17   of proof to Plaintiffs to show a “probability” of prevailing on their state law claims.
                                         18   Cal. Civ. Proc. Code § 425.16(b)(1). Plaintiffs cannot, however, demonstrate a
                                         19   probability of prevailing on their claims for numerous reasons described below.
                                         20   Accordingly, the Court should grant this Motion.
                                         21   II.      FACTUAL BACKGROUND
                                         22            Kern Community College District (“District”) is a public community college
                                         23   district. (Declaration of Christopher Hine (“Hine Decl.”), ¶ 2.) Plaintiffs Garrett
                                         24   and Miller are and at all relevant times were full-time tenured professors in the
                                         25   District’s History Department. (Id.) They teach at Bakersfield College, which is
                                         26   one of several college campuses within the District. (Id.)
                                         27            On September 12, 2019, Garrett and Miller gave a lecture on the Bakersfield
                                         28                                                 10
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 11 of 31


                                          1   College campus, which they called “The Tale of Two Protests: Free Speech and the
                                          2   Intellectual Origins of BC Campus Censorship.” (See Complaint, ¶ 17; Hine Decl.,
                                          3   ¶ 3.) Miller was responsible for the introduction of the lecture, and Garrett was
                                          4   responsible for the remaining portions. (See Complaint, ¶ 18.) During this lecture,
                                          5   Garrett and Miller made statements that their fellow Professors, Oliver Rosales and
                                          6   Andrew Bond, were improperly misusing grant funds and college resources to
                                          7   finance social justice platforms. (See id., ¶ 19.) This lecture was recorded and
                                          8   made available to the public. (Hine Decl. ¶ 3.)
                                          9            On October 11, 2019, the District’s Human Resources Department received
                                         10   an administrative complaint by Professor Bond (who had originally sent it to Dean
                                         11   Cornelio Rodriguez). On October 19, 2019, the District’s Human Resources
6033 West Century Boulevard, 5th Floor




                                         12   Department received an administrative complaint by Professor Rosales. Both
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   complained about the conduct and accusations made during Plaintiffs’ September
                                         14   12, 2019 lecture. (Hine Decl., ¶ 4.)
                                         15            After receiving these formal administrative complaints, the District began an
                                         16   administrative investigation into the allegations, as described below. (Hine Decl., ¶
                                         17   5.) In November of 2019, the District held a mediation in an attempt to resolve the
                                         18   issues between Plaintiffs, and Professors Bond and Rosales. (See Complaint, ¶ 24.)
                                         19            Then, on December 3, 2019, Garrett gave a 30-minute radio interview,
                                         20   during which he supposedly again stated that Professors Rosales and Bond were
                                         21   unlawfully using grant funds and college resources to finance social justice
                                         22   platforms. (Hine Decl., ¶ 6.) On January 6, 2020, Professors Rosales and Bond
                                         23   filed addendums to their administrative complaints based on statements Garrett
                                         24   made during the radio interview. (Hine Decl., ¶ 7.)
                                         25            In August of 2020, Defendant Hine (in his capacity as General Counsel of the
                                         26   District) initiated an investigation to determine whether Plaintiffs’ accusations
                                         27   violated District board policy and administrative procedures. (Hine Decl., ¶ 8.) An
                                         28                                                 11
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 12 of 31


                                          1   outside investigator, attorney Ren Nosky, conducted a thorough and independent
                                          2   investigation of the matter that included review of relevant documents and
                                          3   interviews of witnesses. (Id.) The investigator found no wrongdoing by Rosales
                                          4   and Bond, but concluded that Plaintiffs had engaged in misconduct in making the
                                          5   unfounded allegations in the way they had. (Id.)
                                          6            On October 8, 2020, Hine issued an Administrative Determination on behalf
                                          7   of the District, pursuant to applicable procedures. (Hine Decl., ¶ 9.) The
                                          8   Administrative Determination concluded, based on the Mr. Nosky’s investigation,
                                          9   that: (1) it was not sustained that Dr. Rosales and Professor Bond misused funds or
                                         10   District resources; and (2) Dr. Garrett and Professor Miller “engaged in
                                         11   unprofessional conduct, as defined in Section A.3 of Article Four of the CCA
6033 West Century Boulevard, 5th Floor




                                         12   collective bargaining agreement, in their statements and allegations regarding
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   misuse and misappropriation of grant funds by Dr. Rosales and Professor Bond.”
                                         14   (Id., ¶ 9, Exhibit A, October 8, 2020 Administrative Determination, pp. 3-4.) Based
                                         15   on these findings, the Determination recommended that the publicly posted
                                         16   recordings of the September 12, 2019 lecture be removed. (Id., ¶ 9)
                                         17            The Determination stated that the District “will investigate any further
                                         18   complaints of policy and procedure violations and, if applicable, will take
                                         19   appropriate remedial action, including but not limited to any discipline determined
                                         20   to be appropriate.” (Hine Decl., ¶ 9, Exhibit A, p. 5.) The Determination further
                                         21   stated that the District could, on the basis of the Determination, invoke California
                                         22   Education Code sections 87667 and 87732, which allow discipline for
                                         23   unprofessional conduct. (Id., p. 4)
                                         24            Plaintiffs’ lawsuit is based on the written Administrative Determination
                                         25   issued in connection with the District’s official personnel proceedings. As
                                         26   Plaintiffs allege, each of the causes of action “relat[e] to the investigation and
                                         27   discipline, and threat of further discipline.” (See, Complaint, ¶ 50.) Notably,
                                         28                                                 12
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 13 of 31


                                          1   Plaintiffs’ state law claims rest on the important fact that the Defendants’ allegedly
                                          2   unlawful conduct was issuing the written Administrative Determination, which is
                                          3   part of an official investigation into a personnel complaint. Such fact makes
                                          4   Defendants’ alleged conduct at issue protected activity and subject to anti-SLAPP
                                          5   protections.
                                          6   III.     LEGAL ARGUMENT
                                          7            A.       FEDERAL COURT PERMITS ANTI-SLAPP MOTIONS
                                          8                     BROUGHT PURSUANT TO STATE LAW
                                          9            Ninth Circuit courts consistently hold that “California anti-SLAPP motions
                                         10   to strike and entitlement to fees and costs are available to litigants proceeding in
                                         11   federal court, and that these provisions do not conflict with the Federal Rules of
6033 West Century Boulevard, 5th Floor




                                         12   Civil Procedure.” Thomas v. Fry’s Elecs., Inc., 400 F.3d 1206, 1206-07 (9th Cir.
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   2005); In re NCAA Student-Athlete Name & Likeness Licensing Litig., 724 F.3d
                                         14   1268, 1272 (9th Cir. 2013) (“[T]he anti-SLAPP statute is available in federal
                                         15   court.”); Northon v. Rule, 637 F.3d 937, 938-39 (9th Cir. 2011) (holding that
                                         16   Oregon’s anti-SLAPP statute, which was modeled after California’s anti-SLAPP
                                         17   statute, applies in federal court, including its provisions for the recovery of
                                         18   attorney’s fees and costs).
                                         19            B.       THE LEGAL FRAMEWORK OF THE ANTI-SLAPP STATUTE
                                         20                     1.    Anti-SLAPP Statute Protects Rights to Free Speech on
                                         21                           Public Issues
                                         22            California law provides for early dismissal of strategic lawsuits against
                                         23   public participation (“SLAPP” cases). Cal. Civ. Proc. Code § 425.16(b)(1). As the
                                         24   California Supreme Court has summarized:
                                         25            [S]ection 425.16 requires that a court engage in a two-step process
                                                       when determining whether a defendant’s anti-SLAPP motion should
                                         26            be granted. First, the court decides whether the defendant has made a
                                                       threshold showing that the challenged cause of action is one “arising
                                         27            from” protected activity. Cal. Code Civ. Proc., § 425.16, subd. (b)(1).
                                                       If the court finds such a showing has been made, it then must consider
                                         28                                                 13
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 14 of 31


                                          1            whether the plaintiff has demonstrated a probability of prevailing on
                                                       the claim.
                                          2
                                              City of Cotati v. Cashman, 29 Cal. 4th 69, 76 (2002).
                                          3
                                                                2.    In the First Step, the Anti-SLAPP Protection is Broadly
                                          4
                                                                      Construed
                                          5
                                                       The anti-SLAPP protection applies to “any written or oral statement or
                                          6
                                              writing made before . . . any . . . official proceeding authorized by law” and “any
                                          7
                                              written or oral statement or writing made in connection with an issue under
                                          8
                                              consideration or review by . . . any . . . official proceeding authorized by law.” Cal.
                                          9
                                              Civ. Proc. Code, § 425.16(e)(1), (2).
                                         10
                                                         An investigation of a public employee’s conduct is an “official proceeding.”
                                         11
                                              Hansen v. California Dep’t of Corr. & Rehab., 171 Cal. App. 4th 1537, 1544
6033 West Century Boulevard, 5th Floor




                                         12
                                              (2008) (“[T]he internal investigation itself was an official proceeding authorized by
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13
                                              law.”). “If the alleged protected activity occurs in the context of . . . [an] official
                                         14
                                              proceeding . . . there is no additional requirement that it be connected with an issue
                                         15
                                              of public importance.” Garretson v. Post, 156 Cal. App. 4th 1508, 1515 (2007).
                                         16
                                                       Coverage under section 425.16 exists if the plaintiff’s allegations rest on “a
                                         17
                                              written or oral statement made in connection with the proceeding.” Verceles v. Los
                                         18
                                              Angeles Unified Sch. Dist., 63 Cal. App. 5th 776, 787 (2021) (analyzing whether a
                                         19
                                              teacher’s allegations of disparate impact met the standard for coverage under the
                                         20
                                              anti-SLAPP statute). In fact, California case law provides that if a plaintiff
                                         21
                                              contends that the “official proceeding” of a personnel investigation itself was
                                         22
                                              instituted for an improper purpose, then the public employer can, based on this
                                         23
                                              alone, have the protection of the anti-SLAPP statute. Jeffra v. California State
                                         24

                                         25
                                         26

                                         27

                                         28                                                 14
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 15 of 31


                                          1   Lottery, 39 Cal. App. 5th 471, 482-83 (2019).2 Protected conduct includes reports
                                          2   and determinations made as part of an investigation. See Miller v. City of Los
                                          3   Angeles, 169 Cal. App. 4th 1373, 1383 (2008) (“Here, the thrust of Miller's
                                          4   defamation and intentional inflection of emotional distress claims is the City's
                                          5   investigation into Miller's conduct in connection with his public employment and
                                          6   its determination and report that he had engaged in misconduct on the job
                                          7   constituting a conflict of interest as well as theft of City property. On this record,
                                          8   the first prong of section 425.16 is satisfied.”). Indeed, the California Supreme
                                          9   Court’s recent decision in Bonni v. St. Joseph Health Sys., 2021 WL 3201090,*8-13
                                         10   (Cal. July 29, 2021), addressing anti-SLAPP coverage for employment-related
                                         11   claims based on a hospital peer review proceeding, supports the foregoing analysis.
6033 West Century Boulevard, 5th Floor




                                         12   The Court held that there was coverage for various reports and statements made in
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   the course of the proceedings. Id., *9.
                                         14                     3.    In the Second Step, a Failure of Proof Can Preclude a
                                         15                           Plaintiff from Showing a “Probability” of Prevailing
                                         16            If the Court agrees that Plaintiffs’ allegations fall within Section 425.16’s
                                         17   protection, then the Court must dismiss the claims at issue unless Plaintiffs can
                                         18   show through evidence that they have a “probability” of prevailing. Cal. Civ. Proc.
                                         19
                                              2
                                         20     The Verceles Court takes the position that Jeffra goes too far in finding coverage
                                              in that type of case, without the plaintiff there having identified any “written or oral
                                         21   statement” made in connection with the official proceeding. Jeffra, however,
                                              remains good law in California, and in any event, Defendants do not need to rely on
                                         22   it to show anti-SLAPP coverage here given the specific statements in the
                                              investigation proceedings on which the complaint here relies. (The new California
                                         23   Supreme Court decision Bonni v. St. Joseph Health Sys., 2021 WL 3201090 (Cal.
                                              July 29, 2021), described later in this section, does not mention Verceles or Jeffra
                                         24   but does support that if a plaintiff alleges that a defendant’s decision to institute a
                                              protected proceedings itself caused harm, then this allegation targets conduct
                                         25   protected by the anti-SLAPP law. Id., *9 (“And the same [i.e., the existence of
                                              coverage] necessarily follows for Bonni's allegation that defendants injured him by
                                         26   subjecting him to a ‘lengthy and humiliating peer review process,’ a general
                                              allegation that rests in part on these statements and more — essentially everything
                                         27   any defendant said in the course of the peer review process in support of limiting
                                              Bonni's privileges.”).
                                         28                                                 15
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 16 of 31


                                          1   Code § 425.16(b)(1). To show this “probability,” a plaintiff must show the
                                          2   complaint is legally sufficient and “supported by a sufficient prima facie showing
                                          3   of facts to sustain a favorable judgment if the evidence submitted by the plaintiff is
                                          4   credited.” Rusheen v. Cohen, 37 Cal. 4th 1048, 1056 (2006).
                                          5            C.       THE ANTI-SLAPP STATUTE PROTECTS DEFENDANTS’
                                          6                     STATEMENTS AND CONDUCT, WHICH WERE MADE
                                          7                     PURSUANT TO AN OFFICIAL PROCEEDING AUTHORIZED
                                          8                     BY LAW
                                          9            Plaintiffs’ Complaint seeks to hold Hine and Burke liable for “written or oral
                                         10   statements” made in connection with investigation into Plaintiffs’ misconduct. The
                                         11   Complaint alleges that “[b]y subjecting Plaintiffs . . . to an investigation, and
6033 West Century Boulevard, 5th Floor




                                         12   Administrative Determination containing demonstrably and pretexual false
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   statements and findings, disciplinary action, and threat of disciplinary action, . . .
                                         14   Defendants . . . retaliated against Plaintiffs . . . .” (Complaint, ¶ 56 [emphasis
                                         15   added].)3 Each state law claim challenged by this Motion incorporates and rests on
                                         16   this allegation. (Id., ¶ 61 (breach of contract), ¶¶ 63, 66 (breach of implied
                                         17   covenant of good faith and fair dealing), ¶¶ 68, 71 (negligence), ¶¶ 73, 75
                                         18   (intentional infliction of emotional distress).)
                                         19            The Complaint’s prayer for relief confirms that Plaintiffs’ claims turn on
                                         20   written statements made as part of the investigation proceeding. The injunctive
                                         21   relief demanded does not seek to prohibit further alleged retaliation, or rescind any
                                         22   discipline, but instead demands only removal, rescission of, or withdrawal of what
                                         23   are tantamount to “statements,” i.e., investigation-related records. The prayer for
                                         24   relief demands a “permanent injunction requiring Defendants to remove from
                                         25
                                              3
                                               The Complaint refers to the Administrative Determination as constituting
                                         26   “discipline,” but based on the facts alleged in the Complaint and the Administrative
                                              Determination itself, the document does not constitute actual discipline. Indeed, the
                                         27   document expressly states that the matter is being referred to the President of the
                                              College to decide on discipline. (Complaint, ¶ 32; Hine Decl., Exhibit A, p.5.)
                                         28                                                 16
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 17 of 31


                                          1   Plaintiffs’ employment files and from the records of KCCD and Bakersfield
                                          2   College all records pertaining to the Administrative Determination, require
                                          3   Defendants to rescind their ‘recommendation’ to remove the unedited video of their
                                          4   September 12, 2019 speech from all District websites, and to withdraw the referral
                                          5   of the Administrative Determination to the President of Bakersfield College for
                                          6   further disciplinary action.” (Complaint, pp. 19-20, ¶ 2.)
                                          7            The factual contentions of the Complaint target not only the investigation but
                                          8   specific statements made in the course of it. The Complaint alleges Defendant Hine
                                          9   violated Plaintiffs’ rights not just when he “ordered the investigation” at issue but
                                         10   when he “authored and signed the Administrative Determination disciplining
                                         11   Plaintiffs and warning them of the potential further negative repercussions to their
6033 West Century Boulevard, 5th Floor




                                         12   employment with the District . . . .” (Complaint, ¶ 11 [emphasis added].) The
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   Complaint alleges Defendant Burke “authorized, acquiesced in, sanctioned, and
                                         14   supported the actions of Defendant Hine.” (Id., ¶ 12.) When it comes to what
                                         15   specifically Hine did wrong, according to the Complaint, it is all statements Hine
                                         16   made in connection with the investigation. The Complaint alleges that “Hine
                                         17   issued a KCCD Administrative Determination containing the following statements
                                         18   and findings” and goes on to recite what the investigation revealed factually. (Id., ¶
                                         19   28.) The Complaint alleges that Hine made a “determination” that misconduct had
                                         20   occurred, “threatened” that the District will investigate further complaints of policy
                                         21   violations, among other things, and recommended that videos of the September 12,
                                         22   2019 presentation be “removed from all district websites until all inaccurate or
                                         23   misleading allegations have been redacted or deleted.” (Id., ¶¶ 29, 30.) The
                                         24   Complaint goes on to criticize the written statement because it “never identified
                                         25   what statements of fact in Plaintiff’s presentation were inaccurate or misleading . . .
                                         26   .” (Id.)
                                         27             The Complaint attacks three other particular statements by Hine in the
                                         28                                                 17
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 18 of 31


                                          1   Administrative Determination – that it allegedly threatened termination by
                                          2   mentioning particular Education Code sections on discipline (Complaint, ¶ 31), that
                                          3   it stated that the Determination and investigator report would be referred to the
                                          4   President of the College to determine what disciplinary actions and remedial actions
                                          5   are necessary based on the findings (id., ¶ 32), and that it stated that the underlying
                                          6   complaints by Rosales and Bond were “whistleblower complaints” under District
                                          7   policy, and accordingly, there were no appeal rights as to them. (Id., ¶¶ 33, 34.)
                                          8   Finally, the Complaint further targets the Administrative Determination by debating
                                          9   the factual statements made in it and contending they are not true. (Id., ¶¶ 35-35.)
                                         10   It alleges “[e]ach of the statements and findings of the Administrative
                                         11   Determination was demonstrably false.” (Id., ¶ 35.)
6033 West Century Boulevard, 5th Floor




                                         12            In light of the foregoing, because the state law claims in the Complaint rest
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   on “written or oral statement[s] or writing[s] made before . . . any . . . official
                                         14   proceeding authorized by law” and “any written or oral statement or writing made
                                         15   in connection with an issue under consideration or review by . . . any . . . official
                                         16   proceeding authorized by law,” the first step of the analysis is satisfied here. Cal.
                                         17   Civ. Proc. Code § 425.16(e)(1), (2).
                                         18            D.       PLAINTIFFS CANNOT SHOW A “PROBABILITY” OF
                                         19                     PREVAILING ON THEIR STATE LAW CLAIMS
                                         20            Since Defendants meet their burden of establishing that their challenged
                                         21   activity is protected by the anti-SLAPP statute, Plaintiffs must show through
                                         22   evidence that they have a “probability” of prevailing. Cal. Civ. Proc. Code
                                         23   § 425.16(b)(1). Here, Defendants are immune from the liability Plaintiffs seek to
                                         24   enforce and, even if this Court finds that such immunity does not apply, other
                                         25   defenses bar Plaintiffs’ causes of action. Also, Plaintiffs cannot establish every
                                         26   requisite element of their claims. Accordingly, they cannot carry their burden
                                         27   under the second step of the anti-SLAPP analysis of establishing a probability that
                                         28                                                 18
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 19 of 31


                                          1   they will prevail on any of their state law claims.
                                          2                     1.    Defendants Cannot be Sued in Their Personal or Individual
                                          3                           Capacity for Their Conduct During Personnel Actions
                                          4            Plaintiffs attempt to hold Defendants liable in their “individual and official
                                          5   capacities” for their conduct during the administrative investigation into the HR
                                          6   complaints filed by Rosales and Bond. Case law clearly establishes, however, that
                                          7   Plaintiffs cannot hold Defendants liable in their personal or individual capacity for
                                          8   conduct relating to personnel actions.
                                          9            The California Court of Appeal clearly holds that an employee cannot “sue
                                         10   other coemployees individually based on their conduct relating to personnel actions,
                                         11   e.g. termination, demotion, discipline, transfers, compensation setting, work
6033 West Century Boulevard, 5th Floor




                                         12   assignments, and/or performance appraisals” unless mandated by statute. Sheppard
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   v. Freeman, 67 Cal. App. 4th 339, 343 (1998). “[S]uch actions are barred . . .
                                         14   regardless of their personal motive.” Id. The court reasoned that:
                                         15            Personnel actions are made for the benefit of the enterprise—the
                                                       employer, and it is the employer, not the individual employees, that
                                         16            must bear the risks and responsibilities attendant to these actions.
                                                       Naturally, personnel actions are made with the input of employees,
                                         17            both as part of their official duties and otherwise. Without such input,
                                                       the employer would be making decisions and taking action in a
                                         18            vacuum, and indeed, effective management and operation of an
                                                       enterprise to a significant extent depends upon the free exchange of
                                         19            information, concerns, and ideas of all employees. This can hardly
                                                       occur when the individual employees face the prospect of being sued
                                         20            for this conduct.
                                         21   Id. at 346.
                                         22            This principle applies as well to statements individual managers make in the
                                         23   course of these personnel actions. “[A]n employee or former employee cannot sue
                                         24   individual employees based on their conduct, including acts or words, relating to
                                         25   personnel actions.” Sheppard, 67 Cal. App. 4th at 347; Duke v. City Coll. of San
                                         26   Francisco, 2020 WL 512438, *13 (N.D. Cal. 2020) (holding that a City College
                                         27   Chancellor could not be held liable for negligent and intentional infliction of
                                         28                                                 19
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 20 of 31


                                          1   emotional distress stemming from a personnel action because “all employees,
                                          2   whether or not they are supervisors” cannot be sued “based on their conduct,
                                          3   including acts or words, relating to personnel actions.”).
                                          4            Here, all of Plaintiffs’ claims against Defendants are based on the
                                          5   administrative investigations and determinations by Defendants (i.e., by Hine with
                                          6   the supposed authorization of Burke) in relation to the complaints received from
                                          7   Rosales and Bond. Case law clearly establishes that employees cannot be held
                                          8   individually or personally liable for such administrative and personnel actions,
                                          9   which would include investigations and determinations related to HR complaints
                                         10   received about an employee from another employee. Sheppard, 67 Cal. App. 4th at
                                         11   347. Accordingly, Plaintiffs cannot hold Defendants individually or personally
6033 West Century Boulevard, 5th Floor




                                         12   liable for their conduct related to the underlying investigation or administrative
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   determination during the course of their employment.
                                         14                     2.    Defendants are Immune from Plaintiffs’ Claims
                                         15                           a.     Defendants are Immune from Plaintiffs’ Claims
                                         16                                  Pursuant to Government Code Section 821.6
                                         17            California Government Code section 821.6 states that “[a] public employee is
                                         18   not liable for injury caused by his instituting or prosecuting any judicial or
                                         19   administrative proceeding within the scope of his employment, even if he acts
                                         20   maliciously and without probable cause.” Cal. Gov. Code § 821.6. “California
                                         21   courts construe section 821.6 broadly in furtherance of its purpose to protect public
                                         22   employees in the performance of their prosecutorial duties from the threat of
                                         23   harassment through civil suits.” Cty. of Los Angeles v. Superior Ct., 181 Cal. App.
                                         24   4th 218, 228 (2009). Although “section 821.6 has primarily been applied to
                                         25   immunize prosecuting attorneys and other similar individuals, this section is not
                                         26   restricted to legally trained personnel but applies to all employees of a public
                                         27   entity.” Lawrence v. Superior Ct., 21 Cal. App. 5th 513, 526 (2018).
                                         28                                                 20
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 21 of 31


                                          1            Government Code section 821.6 immunizes public employees “from liability
                                          2   for the actions or omissions of the investigating officers if: (1) the officers were
                                          3   employees of the [entity]; (2) [the plaintiffs’] injuries were caused by acts
                                          4   committed by the officers to institute or prosecute a judicial or administrative
                                          5   proceeding; and (3) the conduct of the officers while instituting or prosecuting the
                                          6   proceeding was within the scope of their employment.” Cty. of Los Angeles, 181
                                          7   Cal. App. 4th at 228.
                                          8            “For purposes of this immunity provision, investigations are deemed to be
                                          9   part of judicial and administrative proceedings.” Lawrence, 21 Cal. App. 5th at
                                         10   526. Importantly, “[s]ection 821.6 not only ‘immunizes . . . the act of filing or
                                         11   prosecuting a judicial or administrative complaint, but also extends to actions taken
6033 West Century Boulevard, 5th Floor




                                         12   in preparation for such formal proceedings,’ including ‘[a]n investigation before the
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   institution of a judicial proceeding’ and ‘[a]cts undertaken in the course of an
                                         14   investigation.’” Id. (citing Gillan v. City of San Marino, 147 Cal. App. 4th 1033,
                                         15   1048 (2007); see also Ross v. San Francisco Bay Area Rapid Transit Dist., 146 Cal.
                                         16   App. 4th 1507, 1515-16 (2007) (holding that common law immunity protected
                                         17   public officials from liability for injuries caused when, acting within the scope of
                                         18   their duties, they instituted an administrative proceeding against a person
                                         19   wrongfully and without probable cause).
                                         20            “Acts taken during an investigation prior to the institution of a judicial
                                         21   proceeding are also protected by section 821.6 because investigations are an
                                         22   essential step toward the institution of formal proceedings.” Cty. of Los Angeles,
                                         23   181 Cal. App. 4th at 229.
                                         24            Here, Plaintiffs’ state law claims are based on the administrative
                                         25   investigation, and in particular statements in the Administrative Determination
                                         26   rendered by Defendant Hine as part of that investigation. (Complaint, ¶ 61 (breach
                                         27   of contract), ¶¶ 63, 66 (breach of implied covenant of good faith and fair dealing),
                                         28                                                 21
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 22 of 31


                                          1   ¶¶ 68, 71 (negligence), ¶¶ 73, 75 (intentional infliction of emotional distress).) As
                                          2   alleged, all claims attempt to hold Defendants liable for their acts taken during the
                                          3   course of the administrative investigation. As discussed above, such acts fall
                                          4   squarely in the immunities granted to public entity employees by Government Code
                                          5   section 821.6 and case law applying it. Accordingly, Defendants are immune from
                                          6   liability and Plaintiffs cannot establish a probability that they will prevail on their
                                          7   tort law claims for this reason.
                                          8                           b.     Defendants are Immune pursuant to California
                                          9                                  Government Code section 820.2
                                         10            Government Code section 820.2 states that “a public employee is not liable
                                         11   for an injury resulting from his act or omission where the act or omission was the
6033 West Century Boulevard, 5th Floor




                                         12   result of the exercise of the discretion vested in him, whether or not such discretion
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   be abused.” Cal. Gov. Code § 820.2.
                                         14            “Adjudicatory decisions of administrative tribunals are a classic example of
                                         15   the kind of discretion vested in public officials which is intended to be immunized.”
                                         16   Masters v. San Bernardino Cty. Emps. Ret. Assn., 32 Cal. App. 4th 30, 45 (1995).
                                         17   Government Code section 820.2 applies when a plaintiff’s injuries arise from a
                                         18   public employee’s exercise of discretion with respect to “basic policy decisions.”
                                         19   Johnson v. State of California, 69 Cal. 2d 782, 793 (1968). Suits challenging
                                         20   “personnel action” amount to a challenge to a “basic policy decision” and are
                                         21   therefore subject to the immunity provided by Government code section 820.2.
                                         22   DeJung v. Superior Ct., 169 Cal. App. 4th 533, 544 (2008).
                                         23            Here, Plaintiffs seek to hold Defendants liable for their actions, directions
                                         24   and statements rendered pursuant to an administrative investigation regarding the
                                         25   complaints filed by Rosales and Bond against Plaintiffs. Such administrative
                                         26   actions and determinations involve the discretionary “basic policy decisions”
                                         27   Government Code section 820.2 was designed to protect. As such, Plaintiffs’ tort
                                         28                                                 22
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 23 of 31


                                          1   claims are barred pursuant to Government Code section 820.2 and Plaintiffs cannot
                                          2   establish a probability of prevailing on those claims.
                                          3                     3.    Plaintiffs’ Breach of Contract and Implied Covenant of
                                          4                           Good Faith and Fair Dealing Claims Are Barred for Failure
                                          5                           to Exhaust Collective Bargaining Agreement Remedies
                                          6            Plaintiffs’ breach of contract and breach of implied covenant causes of action
                                          7   lack merit for the separate and distinct reason that Plaintiffs have not exhausted the
                                          8   mandatory grievance process under the applicable collective bargaining agreement.
                                          9   “It is the general rule that a party to a collective bargaining contract which provides
                                         10   grievance and arbitration machinery for the settlement of disputes within the scope
                                         11   of such contract must exhaust these internal remedies before resorting to the courts
6033 West Century Boulevard, 5th Floor




                                         12   in the absence of facts which would excuse him from pursuing such remedies.”
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   Charles J. Rounds Co. v. Joint Council of Teamsters No. 42, 4 Cal. 3d 888, 894
                                         14   (1971) (quoting Cone v. Union Oil Co., 129 Cal. App. 2d 558, 563-64 (1954)). “As
                                         15   a matter of public policy, contractual arbitration remains a highly favored means of
                                         16   dispute resolution even for public sector collective bargaining units.” Service
                                         17   Employees Internat. Union, Local 1000 v. Department of Personnel Admin., 142
                                         18   Cal. App. 4th 866, 870 (2006). “Doubts as to whether the arbitration clause applies
                                         19   are to be resolved in favor of coverage.” Posner v. Grunwald–Marx, Inc., 56 Cal.
                                         20   2d 169, 180 (1961).
                                         21             Here, both contract-based claims rest on alleged failure to abide by the
                                         22   collective bargaining agreement governing Plaintiffs’ employment. (Complaint, ¶¶
                                         23   62-63, 66-68.) That agreement contains a mandatory grievance process, including a
                                         24   requirement that claims be submitted to arbitration. (Hine Decl., ¶ 10, Exhibit B,
                                         25   Collective Bargaining Agreement, Article XVI, pp. 131-35.) Plaintiffs have not
                                         26   exhausted this process, and in fact have not filed any grievance with regard to
                                         27   Defendants’ conduct at issue. (Id.) Accordingly, these claims are barred for failure
                                         28                                                 23
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 24 of 31


                                          1   to exhaust collective bargaining agreement remedies. Charles J. Rounds Co., 4 Cal.
                                          2   3d at 894.
                                          3                           a.     Plaintiffs Cannot Establish a Probability of Prevailing
                                          4                                  on Their Breach of Contract Claim
                                          5            “To prevail on a cause of action for breach of contract, the plaintiff must
                                          6   prove (1) the contract, (2) the plaintiff’s performance of the contract or excuse for
                                          7   nonperformance, (3) the defendant’s breach, and (4) the resulting damage to the
                                          8   plaintiff.” Richman v. Hartley, 224 Cal. App. 4th 1182, 1186 (2014).
                                          9            The four essential elements of a contract are: “(1) Parties capable of
                                         10   contracting; (2) Their consent; (3) A lawful object; and (4) A sufficient cause or
                                         11   consideration.” Cal. Civ. Code § 1550. Moreover, “[i]t is essential to the validity
6033 West Century Boulevard, 5th Floor




                                         12   of a contract, not only that the parties should exist, but that it should be possible to
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   identify them.” Id., § 1558.
                                         14            Here, Plaintiffs allege that Defendants Hine and Burke violated the terms of
                                         15   the collective bargaining agreement related to Plaintiffs’ right to academic and
                                         16   personal freedom concerning their right to free expression. (Complaint, ¶¶ 47, 49,
                                         17   63.) Hine and Burke, however, are not parties to the collective bargaining
                                         18   agreement between Plaintiffs and Kern Community College District. (Hine Decl., ¶
                                         19   10, Exhibit B, Collective Bargaining Agreement.)
                                         20            In fact, Plaintiffs allege that their collective bargaining agreement is with
                                         21   Kern Community College District. (Complaint, ¶ 49.) Plaintiffs do not allege,
                                         22   because they cannot allege, that Defendants Hine and Burke are parties to their
                                         23   collective bargaining agreement. For example, Plaintiffs allege: “Plaintiffs enjoy
                                         24   the contractual right to academic and personal freedom pursuant to their collective
                                         25   bargaining agreement with KCCD and the KCCD Board Policies and
                                         26   Administrative Policies” (Complaint, page 13:12-14 (emphasis added)); “Plaintiffs’
                                         27   collective bargaining agreement with KCCD provides . . . ” (Complaint, ¶ 49, page
                                         28                                                 24
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 25 of 31


                                          1   14:1-15 (emphasis added)); “[a]t all time referenced herein, Plaintiffs were parties
                                          2   to an employment contract with KCCD” (Complaint, ¶ 62, page 16:24-17:2
                                          3   (emphasis added)).
                                          4            Given Hine and Burke are not parties to the operative collective bargaining
                                          5   agreement between Plaintiffs’ union and Kern Community College District, the
                                          6   collective bargaining agreement is not enforceable against them. They are not
                                          7   obligated to Plaintiffs by the collective bargaining agreement and cannot be held
                                          8   liable by Plaintiffs under the collective bargaining agreement. As such, Plaintiffs
                                          9   cannot show a probability that they will prevail on their breach of contract claim
                                         10   against Defendants.
                                         11                           b.     Plaintiffs Cannot Establish a Probability of Prevailing
6033 West Century Boulevard, 5th Floor




                                         12                                  on Their Breach of Implied Covenant of Good Faith
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13                                  and Fair Dealing Claim
                                         14            Similarly, Plaintiffs allege that Defendants have breached an implied
                                         15   covenant of good faith and fair dealing, and that “Plaintiffs were parties to an
                                         16   employment contract with KCCD wherein KCCD and its officers on one hand and
                                         17   Plaintiffs on the other hand were bound by the terms of their collective bargaining
                                         18   agreement and by the KCCD Board Policies and Administrative Policies.”
                                         19   (Complaint, ¶ 66.)
                                         20            Importantly, “[t]here is no obligation to deal fairly or in good faith absent an
                                         21   existing contract.” Racine & Laramie, Ltd. v. Dep’t of Parks & Recreation, 11 Cal.
                                         22   App. 4th 1026, 1032 (1992). In fact, “[t]he implied covenant of good faith and fair
                                         23   dealing is limited to assuring compliance with the express terms of the contract, and
                                         24   cannot be extended to create obligations not contemplated by the contract.”
                                         25   Pasadena Live v. City of Pasadena, 114 Cal. App. 4th 1089, 1094 (2004) (citing 1
                                         26   Witkin, Summary of Cal. Law (2003 supp.) Contracts, § 743, p. 449).
                                         27            As discussed above, Defendants were not parties to the collective bargaining
                                         28                                                 25
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 26 of 31


                                          1   agreement. (Hine Decl., ¶ 10, Exhibit B, Collective Bargaining Agreement.) In
                                          2   addition, neither is a party to any particular employment contracts of Plaintiffs with
                                          3   the District – Plaintiffs as public employees hold their employment by statute. (Id.,
                                          4   ¶ 11.)4 Thus, there is no contract between Plaintiffs and Hine or Burke. With no
                                          5   contract, Hine and Burke cannot be liable for breaching an implied covenant of
                                          6   good faith and fair dealings with Plaintiffs.
                                          7            As such, Plaintiffs cannot establish a probability that they will prevail on
                                          8   their breach of implied covenant of good faith and fair dealing claims against the
                                          9   Defendants.
                                         10                     4.    Plaintiffs Cannot Establish a Probability of Prevailing on
                                         11                           Their Negligence Claim
6033 West Century Boulevard, 5th Floor




                                         12            Plaintiffs cannot establish all requisite elements of a negligence claim.
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   (Complaint, ¶¶ 71-74, page 18:1-12.) “The elements of negligence are (1) a legal

                                         14   duty to use due care, (2) the breach of such legal duty, and (3) the breach was the
                                         15   proximate or legal cause of injury.” Orey v. Superior Ct., 213 Cal. App. 4th 1241,
                                         16   1255 (2013).
                                         17            Here, Plaintiffs cannot establish that Defendants violated a duty of care that
                                         18   they legally owed Plaintiffs. Plaintiffs allege that Defendants owed them a duty to
                                         19   investigate the complaints received from Rosales and Bond “in accordance with a
                                         20   reasonable standard of care.” (Complaint, ¶ 72.) Plaintiffs, however, fail to allege
                                         21   and cannot provide authority establishing and/or explaining the duty to “investigate
                                         22   these complaints in accordance with a reasonable standard of care.” Without a
                                         23   legal duty owed to Plaintiffs, Defendants cannot be liable for negligence.
                                         24
                                              4
                                         25     The Complaint also references “KCCD Board Policies and Administrative
                                              Policies” to support both the breach of contract and breach of the implied covenant
                                         26   of good faith and fair dealing causes of action. (Complaint, ¶¶ 62, 66.) Elsewhere,
                                              the Complaint references Administrative Policy 7D2A on Academic Freedom. But
                                         27   Plaintiffs are not named as parties to any executive contracts with regard to those
                                              policies. (Hine Decl., ¶ 11.)
                                         28                                                 26
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 27 of 31


                                          1            Furthermore, Plaintiffs’ allegations and the evidence proffered establish that
                                          2   Defendants took appropriate steps to investigate the complaints Kern Community
                                          3   College District received from Rosales and Bond. Among other things, the
                                          4   administration authorized a third party investigation into the allegations in Rosales
                                          5   and Bond’s complaints. (Hine Decl., ¶ 8.) The fact that Plaintiffs disagree with
                                          6   statements of Hine as part of the investigation process does not give rise to a
                                          7   negligence claim.
                                          8            As such, Plaintiffs cannot establish a probability of succeeding on their
                                          9   negligence claim because Plaintiffs cannot establish the requisite elements.
                                         10                     5.    Plaintiffs Cannot Establish a Probability of Prevailing on
                                         11                           Their Intentional Infliction of Emotional Distress Claim
6033 West Century Boulevard, 5th Floor




                                         12                           a.     Plaintiffs Must Pursue Their Intentional Infliction of
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13                                  Emotional Distress Claim with a Workers’
                                         14                                  Compensation Claim
                                         15            “[W]hen the misconduct attributed to the employer is actions which are a
                                         16   normal part of the employment relationship, such as demotions, promotions,
                                         17   criticism of work practices, and frictions in negotiations as to grievances, an
                                         18   employee suffering emotional distress causing disability may not avoid the
                                         19   exclusive remedy provisions of the Labor Code by characterizing the employer’s
                                         20   decisions as manifestly unfair, outrageous, harassment, or intended to cause
                                         21   emotional disturbance resulting in disability.” Cole v. Fair Oaks Fire Prot. Dist.,
                                         22   43 Cal. 3d 148, 160 (1987) (finding employee’s intentional infliction of emotional
                                         23   distress claim against employer barred); see also Ankeny v. Lockheed Missiles &
                                         24   Space Co., 88 Cal. App. 3d 531, 533 (1979) (barring an employee’s civil action
                                         25   against his employer and fellow employees for intentional infliction of emotional
                                         26   distress).
                                         27            Here, Plaintiffs allege that Defendants’ conduct related to the investigation
                                         28                                                 27
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 28 of 31


                                          1   and Administrative Determination caused Plaintiffs to suffer “mental anguish and
                                          2   severe psychological and emotional distress . . . as well as physical harm” because
                                          3   their conduct during the investigation was “so outrageous, unjustifiable and
                                          4   intolerable.” (Complaint, ¶ 77.)
                                          5            Given such alleged mental and physical damages allegedly occurred during
                                          6   Plaintiffs’ employment and as a result of a normal part of the employment
                                          7   relationship (administrative investigations based on personnel complaints received),
                                          8   Plaintiffs’ intentional infliction of emotional distress claims are barred because
                                          9   Plaintiffs’ exclusive remedies for such claims are under the Workers’
                                         10   Compensation Act. See, e.g., Cole, 43 Cal. 3d at 160.
                                         11            As such, Plaintiffs cannot establish a probability of succeeding on their
6033 West Century Boulevard, 5th Floor




                                         12   intentional infliction of emotional distress claim against Defendants.
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13                           b.     Plaintiffs Cannot Establish the Requisite Elements for
                                         14                                  Their Intentional Infliction of Emotional Distress
                                         15                                  Claim
                                         16            If the Court finds that Plaintiffs’ intentional infliction of emotional distress
                                         17   claims are not barred by the Workers’ Compensation Act, Plaintiffs still cannot
                                         18   establish a probability that they will prevail on the intentional infliction of
                                         19   emotional distress claim because they cannot establish all requisite elements.
                                         20   (Complaint ¶¶ 75-78.)
                                         21            “The tort of intentional infliction of emotional distress is comprised of three
                                         22   elements: (1) extreme and outrageous conduct by the defendant with the intention
                                         23   of causing, or reckless disregard of the probability of causing, emotional distress;
                                         24   (2) the plaintiff suffered severe or extreme emotional distress; and (3) the plaintiff’s
                                         25   injuries were actually and proximately caused by the defendant’s outrageous
                                         26   conduct.” Cochran v. Cochran, 65 Cal. App. 4th 488, 494 (1998). Extreme and
                                         27   outrageous conduct “must be so extreme as to exceed all bounds of that usually
                                         28                                                 28
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 29 of 31


                                          1   tolerated in a civilized community. Generally, conduct will be found to be
                                          2   actionable where the ‘recitation of the facts to an average member of the
                                          3   community would arouse his resentment against the actor, and lead him to exclaim,
                                          4   ‘Outrageous!’” Id. “The Restatement view is that liability ‘does not extend to mere
                                          5   insults, indignities, threats, annoyances, petty oppressions, or other trivialities. . . .
                                          6   There is no occasion for the law to intervene . . . where some one’s feelings are
                                          7   hurt.’” Agarwal v. Johnson, 25 Cal. 3d 932, 946 (1979) (disapproved of on other
                                          8   grounds by White v. Ultramar, Inc., 21 Cal. 4th 563 (1999)) (quoting Rest. 2d
                                          9   Torts, § 46 com. d).
                                         10            Notably, standard personnel actions and management decisions, even if
                                         11   discriminatory are not extreme and outrageous conduct sufficient to support a claim
6033 West Century Boulevard, 5th Floor




                                         12   for intentional infliction of emotional distress. Janken v. GM Hughes Elecs., 46
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   Cal. App. 4th 55, 80 (1996). In fact, “[m]anaging personnel is not outrageous
                                         14   conduct beyond the bounds of human decency, but rather conduct essential to the
                                         15   welfare and prosperity of society.” Id.
                                         16            Here, Defendants’ alleged “extreme and outrageous conduct” amounts to no
                                         17   more than standard personnel actions and management decisions, as Plaintiffs only
                                         18   allege that Defendants are liable based on the: (1) investigation into the complaints
                                         19   filed by Rosales and Bond; and (2) related finding that Plaintiffs’ behavior
                                         20   amounted to unprofessional conduct pursuant to the operative collective bargaining
                                         21   agreement. The Administrative Determination was not published and was only
                                         22   submitted to the Plaintiffs, the complainants, and the President of Bakersfield
                                         23   College. (Hine Decl., ¶ 9.) No discipline was rendered following issuance of the
                                         24   Determination. (Id.)
                                         25            Hine authorized the investigation and rendered the Administrative
                                         26   Determination pursuant to his employment responsibilities for responding to
                                         27   personnel complaints received from District employees. It follows that some
                                         28                                                 29
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 30 of 31


                                          1   findings in the Administrative Determination may contain unfavorable language
                                          2   about Plaintiffs and their conduct, but such language does not amount to extreme
                                          3   and outrageous conduct. “Managing personnel is not outrageous conduct beyond
                                          4   the bounds of human decency, but rather conduct essential to the welfare and
                                          5   prosperity of society.” Janken, 46 Cal. App. 4th at 80. Thus, case law establishes
                                          6   the Plaintiffs cannot successfully bring an intentional infliction of emotional
                                          7   distress claim simply because they were not happy and do not agree with the
                                          8   outcome of the investigation and related findings, as such investigations and
                                          9   findings are “essential to the welfare and prosperity of society.” Id.
                                         10            As such, Plaintiffs cannot establish a probability that they will prevail on the
                                         11   intentional infliction of emotional distress claim because they cannot establish all
6033 West Century Boulevard, 5th Floor




                                         12   requisite elements
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13   IV.      REQUEST FOR ATTORNEY’S FEES
                                         14            Defendants request that this Court award them attorneys’ fees and costs for
                                         15   the litigation of this Motion. Cal. Code Civ. Proc., § 425.16(c); Thomas, 400 F.3d
                                         16   at 1206-07 (holding that “California anti-SLAPP motions to strike and entitlement
                                         17   to fees and costs are available to litigants proceeding in federal court, and that these
                                         18   provisions do not conflict with the Federal Rules of Civil Procedure”).
                                         19   V.       CONCLUSION
                                         20            For the foregoing reasons, Defendants request that this Court grant the instant
                                         21   motion.
                                         22

                                         23

                                         24

                                         25
                                         26

                                         27

                                         28                                                 30
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
                                              Case 1:21-cv-00845-DAD-JLT Document 9 Filed 08/13/21 Page 31 of 31


                                          1   Dated: August 12, 2021                             LIEBERT CASSIDY WHITMORE
                                          2

                                          3
                                                                                          By:         /s/ David A. Urban
                                          4                                                           Jesse J. Maddox
                                                                                                      David A. Urban
                                          5                                                           Chelsea M. Desmond
                                                                                                      Attorneys for Defendant
                                          6                                                           CHRISTOPHER W. HINE,
                                                                                                      General Counsel of the Kern
                                          7                                                           Community College District, in
                                                                                                      his individual and official
                                          8                                                           capacities; THOMAS J. BURKE,
                                                                                                      Chancellor of the Kern
                                          9                                                           Community College District, in
                                                                                                      his individual and official
                                         10                                                           capacities
                                         11
6033 West Century Boulevard, 5th Floor




                                         12
   A Professional Law Corporation

    Los Angeles, California 90045
      Liebert Cassidy Whitmore




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25
                                         26

                                         27

                                         28                                                 31
                                                                 NOTICE OF DEFENDANTS’ OF SPECIAL MOTION AND SPECIAL MOTION TO STRIKE
                                                                                PLAINTIFFS’ COMPLAINT PURSUANT TO ANTI-SLAPP STATUTE
                                              9712387.11 KE020-096
